 FAIRFIELD DAILY REPUBLICFairfield Publishing Company d/b/a Fairfield Daily,RepublicandNorthern California Newspaper.Organizing Committee.Case 20-CA-193444 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed by the. Northern CaliforniaNewspaper Organizing Committee, (the Union), on8November 1984, the General Counsel of the Na-tional Labor Relations Board issued a complaint on28 November 1984 against the Company, the Re-spondent, alleging that it has violated Section8(a)(5) and (1) of the National Labor RelationsAct.The complaint alleges that on 22 May 1984, fol-lowing a Board election in Case 20-RC-15382, theUnion was certified as the exclusive collective-bar-gaining representative of the Company's employeesin the unit found appropriate. (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations, 'Secs. 102.68 and 102.69(g), amended Sept.9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel,265 NLRB 343 (1982).) The complaint further al-leges that since 26 October 1984 the Company has'refused to bargain with the Union. The complaintalso alleges that, since 26 October 1984, the Com-pany has failed and refused to supply informationrequested by the Union on 25 May 1984 which isnecessary for and relevant to the Union's perform-ance of its function as the exclusive' bargaining rep-resentative of the unit employees. On 7 December1984 the-Company filed its answer admitting inpart and' denying in part the allegations in the com-plaint and raising two affirmative defenses claimingimproper certification of the Union.On 22 January 1985- the General Counsel filed aMotion for Summary Judgment. On 23 January1985 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed a response.Ruling' on Motion for Summary JudgmentIn its answer to the complaint and in its opposi-tion to the General Counsel's Motion for SummaryJudgment, the Company admits certain factual alle-gations of the complaint; but denies that it commit-ted the unfair labor practices alleged. The Compa-ny admits that it has refused to recognize and bar-gain with the Union as the exclusive representativeof the unit employees. The Company argues that ithas no obligation to bargain with the Union, claim-7ing that the Union's certification is improper basedon the Company's Objections 1, 4, 5, and 6 relating,to the 8,March 1984 election held in Case 20-RC-15382. By these four election objections, the Com-pany asserts (1) that the Union is not a labor orga-nization within the meaning of the Act; (2) that theUnion, through the conduct of its agent Pete Rock-well at a company meeting held on 6 March 1984,coerced employees in the exercise of their right tovote and created an atmosphere of fear and coer-cion, thereby interfering 'with the 8 March 1984election; and (3) that the Union, through its writtencampaign literature, engaged in misrepresentationsof law concerning the nature of collective-bargain-ing as defined by Section 8(d) of the Act. In sup-port of these contentions, the 'Company relies onthe same evidence and arguments which it submit-ted in the underlying representation proceedings.A review of the record, including that of therepresentation proceedings in Case 20-RC-15382,reveals that the issues raised by the Company'sfour election objections were considered, and re-jected, during the representation proceedings. On 8March 1984 the Union won the election i conduct-ed among the Company's employees.2 The Compa-ny'thereafter timely filed eight objections to theelection, four of which the Company reasserts inthe instant case.After an investigation pursuant to Section 102.69of the Board's Rules and Regulations, the ActingRegional Director issued a third supplemental deci-sion, overruling all the Company's objections andcertifying the Union as the exclusive representativeof the bargaining unit employees. With respect toObjection 1, the Acting Regional Director deter-mined that the Company's position concerning theUnion's status had been previously considered andrejected by the Board.3 Because the Company was'not advancing any new evidence in support of thisobjection but instead relying on evidence and argu-ments previously made available to the Board in1981, the Acting Regional Director overruled Ob-jection 1.RegardingObjections 4 and 5, theActing Regional Director found that the appear-iThe first election in Case 20-RC-15382 was held on 12 November1981, but later was set aside when two election objections filed by theUnion were sustained The tally of ballots for the second election showsthat, of approximately 135 eligible voters. 62 ballots were cast for and 53ballots werecastagainst the Union with no challenged ballots2The unit includes all regular full-time and regular part-time employ-ees_employed by the Company at its Fairfield, California facility, exclud-ing guards and supervisors as defined in the Act3Following a preelection hearing held on 17 September 1981, a Deci-sion and Direction of Election issued 8 October 1981 In the decision, theUnion was found to be a labor organization within the meaning of Sec2(5) of the Act Thereafter, the Company sought review of the decision,in particular, the findings pertaining to the Union's status On 10 Novem-ber 1981 the Board denied the Company's request for review275 NLRB No. 2 8DECISIONSOF NATIONAL LABOR RELATIONS BOARDance and conduct of union agent Rockwell at the 6March 1984 company meeting did not constituteobjectionable conduct. Even assuming the Compa-ny's version of the critical events of 6 March 1984,'the Acting Regional Director found, inter alia, thatRockwell's temporary interruption' of the companymeeting did not prevent the Company from com-pleting its speech on unionization nor was thereany evidence that those employees present were in-capable of listening or comprehending the remain-der-of the Company's speech. The Acting RegionalDirector found 'that, while the Rockwell incidentwas disruptive, -it did not actually result in' vio-lence,was an isolated event in the course of anotherwise peaceful campaign, and did not create anatmosphere of fear and coercion interfering withthe employees' exercise of their right to vote in theelection.The Acting Regional Director also foundthat the effect of Rockwell's conduct, if any, onthe Company's ability to communicate its views onunionizationwas de minimis. In regard to Objec-tion 6, the Acting Regional Director found that thestatements concerning collective bargaining setforth in a union campaign leaflet do not constitutea misrepresentation of law under the current Boardstandards enunciated inMidland Life Insurance Co.,263 NLRB 127 (1982).The Company timely filed exceptions to thethird supplemental decision, including exceptions tothe Acting Regional Director's disposition of Ob-jections 1, 4, 5, and 6. On 12 October 1984, theBoard, treating the Company's exceptions as a re-quest for review, denied review because the excep-tions raised no- substantialissueswarranting Boardreview.In the instant proceeding, the Company is at-tempting to relitigate matters pertaining to Objec-tions 1, 4, 5, and 6 which were or could have beenheard and determined in the representation pro-ceeding.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section8(a)(5) is, not entitledto relitigate issues that-were or could' have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v.NLRB,313,U.S. 146, 1'62(1941); Secs. 102.67(f) and, 102:69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior','representation pro=ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examinethe decision made in the representationproceeding.We therefore find that the Companyhas not raised any issue that is properly. litigable inthisunfair labor practice proceeding concerningthoseissues.By letters dated. 25 May and 22 October 1984,theUnion requested the Company to provide itwith certain information pertaining to unit andnonunit 'employees. For unit employees, the re-quested information includes their names, address-es, telephone numbers, birthdates, social securitynumbers, ethnic designations, dates of hire, wagerates, job classifications or descriptions, depart-ments,and merit rating scores; the dates for anymerit increases which they may have received; thecompany and employee contribution breakdownfor any medical, life, and disability insurance cov-ering unit employees; the insurance carriers'names,insurance premiums, and a description of the insur-ance coverage for any insurance covering unit em-ployees; a copy of the' Company's pension plan andcontribution breakdown for any pension benefitscovering unit employees; the Company's policiesand practices regarding terms and conditions ofemployment for unit employees;4 and any individ- _ual contracts between the Company and unit em-ployees. In addition, the Union requested thenamesand duties of nonunit employees and infor-mation about any discrimination complaints thatmay have been filed against the Company by anyemployee, past or present, including the dispositionof these matters, if any. By letters dated 25 Juneand 26 October 1984, the Company refused to fur-nish the Union-with any of the requested informa-tion.The General Counsel alleges in the complaintthat this information is necessary for and relevantto the Union's performance of its function as exclu-sive collective-bargaining representative of the unitemployees. The Companyin itsanswer to the com-'plaint admits the receipt of the Union's informationrequests but denies the necessity for and the rel-evance of some but not all of the information. In itsopposition to the General Counsel's Motion forSummary Judgment, the Company asserts that, as-suming a bargaining obligation with the Unionexists,the General Counsel has not established therelevancy of the,data relating to nonunit employeesand the discrimination complaints. The Companydoes not contest the relevancy. of the requested in-formation concerning the unit employees.It is well established that wages, fringe benefits,employment data, and company policies and prac-''Those policies and practices specifically identified pertain to vaca-tions,holidays, transfers, sick leave, various mileage expenses, hiringstandards, pay standards, promotional standards, and work schedules FAIRFIELDDAILYREPUBLIC9tices concerning bargaining unit employees are pre-sumptively relevant for the purposes of collectivebargaining and must be provided on request to theemployees'bargaining representative.5Further-more, a union is not required to demonstrate theexact relevance of such information unless the em-ployer has submitted evidence sufficient to rebutthe presumption of relevance.6 We observe that theCompany does not contest the relevancy of theUnion's requests for any of the information pertain-ing to unitemployees. Accordingly,sincethe infor-mation aboutunitemployees requested by theUnion is presumptively relevant and since no mate-rial issues of fact exist with respect to the Compa-ny's refusal to furnish any of the informationsought, we grant the General Counsel's Motion forSummary Judgment only to the extent that it re-lates to the Union's request for the data pertainingto the unit employees. We deny summary judgmentto the extent that it relates to the Union's requestfor information relating to the 'nonunit employeesand the discrimination complaints for the reasonsset out below. =We find merit, at this stage of the proceedings,to the Company's contentions concerning a lack ofrelevancy' for the information for the nonunit em-ployees and the discrimination complaints. We findthat such information is not presumptively rele-vant7 and, on the state of the record before us, theGeneral Counsel has not established the requisiterelevancy to entitle the Union to such information.As we stated inKen tile,supra "[r]elevance cannotbe established by speculative argument alone with-out record' evidence to support the applicability ofthose arguments to the present circumstances."8Moreover, it appears that the Union's request fordiscrimiantion complaints embracesanykind of dis-crimination complaint, regardless of whether it wasfiled by a unitor a nonunitemployee. Cf.Westing-houseElectric Corp.,239 NLRB 106 (1978).Accordingly,we deny the General Counsel'sMotion for Summary Judgment as it relates to theUnion's requests for the nonunit employees' dataand discrimination complaints. In doing so, howev-er,we remand that portion of the case for furtherprocessing of-the complaint, including an evidentia-ry hearing before- an administrative law judge forthe purpose of adducing evidence concerning theexact scope of the information request and the rel-5NLRB v Acme Industrial Co.385 U S 432 (1967),Hawaiian FlourMill,274 NLRB 1110 (1985),Equitable Life Assurance Society,266 NLRB732 (1983),Georgetown Holiday Inn,235 NLRB 485 (1978),WesternMas-sachusetts Electric Co,234 NLRB 118 (1978)6Grand Islander Health Care Center,256 NLRB 1255 (1981)Leland Stanford Junior University,262 NLRB 136, 139 (1982),KentileFloors,242 NLRB 755, 757 (1979)8Kentile Floors,242 NLRB at 757evancy issues described above, if the GeneralCounsel wishes to further proceed on these mat-ters. 'On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI.JURISDICTIONThe Company, a California corporation, is en-gaged in the publication, circulation, and distribu-tion of The Daily Republic, a daily newspaper, atits facility in Fairfield, California, where it annuallyderives gross revenues in excess of $200,000, heldmembership in or subscribed to various interstatenews services, published various national syndicat-ed features, and advertised various nationally soldproducts.We find that the Company is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Unionisa labor organization within the meaning of Sec-tion 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 8 March 1984 theUnion was certified on 22 May 1984 as the collec-tive-bargaining representative of the employees inthe following appropriate unit:All regular full-time and regular part-time em-ployees employed by the Employer at its Fair-field;California facility; excluding guards andsupervisors as defined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainBy letters dated 20 June and 22 October 1984,the Union has requested the Company to bargain.By letters dated 25 May and 22 October 1984, theUnion requested the Company to provide it withcertain- information concerning unit employees nec-essary for and relevant to the Union's performanceof its function as the exclusive bargaining repre-sentative of the unit employees. By letters dated 25June and 26 October 1984, the Company has re-fused- to bargain with' the Union or furnish it withthe requested information.We find that this refusalconstitutes an unlawful refusal `to bargain in viola-tion of'Section 8(a)(5) and (1) of the Act. --CONCLUSIONS OF LAWBy refusing,on and after 25 June and 26 October1984 to bargain with the_ Union as the exclusive 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective-bargaining representative of employeesin the appropriate unit and to provide it with therequested information concerning unit employees,the Company has engaged in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with' theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.We shall also order the Respondent, on request, tosupply the Union with information which is neces-sary for and relevant to the Union's performance ofitsfunction as the exclusive representative of theunit employees.To ensure that the employees are accorded theservices 'of.-their selected bargaining agent for- theperiod provided by law, we shall construe The ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the. Union.Mar-Jac Poultry Co.,136NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962); enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 81.7 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).,-ORDER - - -The National Labor Relations Board orders thattheRespondent,FairfieldPublishingCompanyd/b/a Fairfield Daily Republic, Fairfield, Califor-nia, its officers, agents, successors,and assigns,shall1.Cease and desist from(a)Refusing to bargain with Northern CaliforniaNewspaper Organizing Committee as the exclusivebargaining representative of the employees in thebargaining unit.(b)Refusing to supply the Union with informa-tion necessary for and relevant to its role as exclu-sive bargaining representative' of the unit employ-ees..(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take. the following affirmative action neces-sary to effectuate the policies of the Act. '(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All regular full-time and regular' part-time em-ployees employed by the Employer at its Fair-field,California facility; excluding guards andsupervisors as defined in the Act.(b)On request, supply the Union with informa-tion necessary for and relevant to its role as exclu-sive bargaining representative of the unit employ-ees, including the information concerning unit em-ployees requested in the Union's .25 May and 22October 1984 letters except the data concerningnonunit employees and discrimination complaints.(c)Post at its facility in Fairfield, California,copies of the attached notice marked "Appendix."9Copies of the notice, on forms provided by the Re-gionalDirector for Region 20, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent 'immediatelyupon receipt and maintained for 60. consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered,by any othermaterial.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply. -IT ISFURTHER ORDERED that the allegations per-taining to the Union's request for information con-cerning nonunit employees and discrimination com-plaints is, remanded for further appropriate actionnot inconsistent with this decision.9 If this Order is enforcedby a Judgmentof a United States Court ofAppeals, the wordsin the notice reading"Posted by Order of the Na-tional LaborRelations Board" shallread "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat-we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with NorthernCaliforniaNewspaper Organizing Committee (theUnion) as the exclusive representative of the em-ployees in the bargaining unit.WE WILL NOT refuse to supply the Union withinformation necessary for and relevant to its role asexclusive bargaining representative of the unit em-ployees. FAIRFIELDDAILYREPUBLICIIWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All regular full-time and regular part-time em-ployees employed by the Employer at its Fair-field,California facility; excluding guards andsupervisors as defined in the Act.WE WILL supply the Union with informationnecessary for and relevant to its role as exclusivebargaining representative of the unit employees, in-cluding the information concerning unit employeesrequested in the Union's 25 May and 22 October1984 letters except the data concerningnonunit em-ployees and discrimination complaints.FAIRFIELDPUBLISHINGCOMPANYD/B/A FAIRFIELD DAILY REPUBLIC